Title: To Thomas Jefferson from William Montgomery, 2 March 1808
From: Montgomery, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada March 2 1808
                  
                  Our Chamber of Commerce directed their President to inform the Secretary of State the Amot this City had at risque beyond the Cape of Good Hope & to ask such protection as the Government thought proper to afford. If the British Government mean to go to War with us they will Capture many of those Vessels but the Wisdom & prudence you exhibit in continuing the Negociations may secure us from that power; but from the late Orders & Decrees of the French Government it may be presumed their small Privateers will cruize to the Windward of the West India Islands & perhaps of our Inlets for those valuable Cargoes. If some of our Government Vessels could be sent out to cruize for this Trade, in those two places, they might save a valuable property & give no cause of offence to the Powers the danger is apprehended from. We may expect arrivals from the East Indias Daily & for three Months to come, I am well aware of the important state of this Country & the very Arduous & responsible situation you are placed in. Although some intimate the whant of confidence a large proportion of the People of United America rely with full confidence that your Measures flow from the best principles—
                  with great respect & sincere wishes for your happiness I remain Sir your Hble St
                  
                     Wm. Montgomery 
                     
                  
               